March 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       ADRIENNE GALLIEN, Appellant

NO. 14-11-00938-CV                      V.

  GOOSE CREEK CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                           Appellee
               ________________________________

       This cause, an appeal from the judgment signed July 11, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
order. We order the judgment of the court below AFFIRMED.

       We order appellant, Adrienne Gallien, to pay all costs in this appeal. We
further order the decision certified below for observance.